JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed August 2, 2007 be affirmed. On appeal, appellant argues that his complaint raises claims of false accusation, false information, false arrest, false prosecution, and frame-up. Appellant concedes that his claim of false arrest is barred by the one-year statute of limitations in D.C. Code § 12-301(4).
The appellant contends that his remaining claims are subject to the three-year statute of limitations in D.C. Code § 12-301(8) because they are actions “not otherwise specially prescribed” in the statute. There are, however, no causes of action in the District of Columbia for “false accusation, false information, false prosecution, and frame-up.” Moreover, appellant cannot circumvent the applicable statute of limitations by creating new names for existing causes of action. Thus, the district court properly treated appellant’s allegations as analogous to claims for libel, slander, and malicious prosecution, which are subject to a one-year statute of limitations, and dismissed them as time barred. See D.C. Code § 12-301(4).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.